DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 9/7/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4, 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “does not overlap” is unclear as to what is required by the claim. Specifically, all the elements of the device would be understood to overlap in at least one direction and therefore it is unclear how the elements can not overlap as required by claim. 
Regarding claim 6, the limitation “wherein the second contact electrode, the semiconductor pattern, and the first contact electrode are sequentially stacked,” is unclear because the second electrode and the first contact electrode are understood not be in the same regions, and thus it is unclear how they can be sequentially stacked. It appears the limitation might be intended as indicative of the order in which the layers are formed, however it is noted the claim is a device claim, and thus the interpretation in the context of a device claim is unclear. 
Regarding claim 12, the limitation “an area overlapping neither the first contact electrode nor the second contact electrode,” is unclear as to what is required by the claim. Specifically, all the elements of the device would be understood to overlap in at least one direction and therefore it is unclear how the elements can not overlap as required by claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0175106; herein “Kim ‘106”) in view of Hanawa et al. (US 2011/0147763; herein “Hanawa”).
Regarding claim 1, Kim ‘106 discloses in Figs. 5, 16, and related text a display device comprising: 
a pixel circuit layer comprising a plurality of transistors (layer with transistors, see [0102]; see also layer with T1 and T2, [0173] and Fig. 18);
a first partition wall and a second partition wall (PW1/PW2 and PW2/PW1, see [0154]) on the pixel circuit layer, each of the first and second partition walls having a shape protruding in a thickness direction;
a first electrode and a second electrode (e.g. REL1/REL2 and REL2/ REL1, see [0155]) on the same layer (e.g. on the substrate) and respectively on the first partition wall and the second partition wall;
 a light emitting element (LD, see [0153]) between the first electrode and the second electrode.
Kim ‘106 does not disclose 
a semiconductor pattern directly on the first electrode.
In the same field of endeavor, Hanawa teaches in Fig. 2 and related text a light emitting element comprising 
a semiconductor pattern (contact layer 16b or contact layer 14b, see [0178] and [0169]) in contact with a contact electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘106 by having a semiconductor pattern in contact with the contact electrodes, as show by Hanawa, in order to improve electrical and light emitting characteristics of the light emitting element (see Hanawa [0051] at least). The limitation “a semiconductor pattern directly on the first electrode” is taught by the semiconductor pattern being at an end of the light emitting element and in contact with a contact electrode, as shown by Hanawa, and the end of the light emitting element being in contact with a contact electrode and directly on the first electrode, as shown by Kim ‘106.
Regarding claim 2, the combined device shows a first contact electrode (Kim ‘106: CNE1/CNE2, see [0153]) on the semiconductor pattern (Hanawa: semiconductor pattern being at end of the light emitting element and in contact with the contact electrode).
Regarding claim 3, Kim ‘106 further discloses further comprising a second contact electrode contacting (CNE2/CNE1) a first end of the light emitting element and the second electrode (REL2/REL1).
Regarding claim 4, the combined device shows wherein the semiconductor pattern (Hanawa: semiconductor pattern being at end of the light emitting element and in contact with the contact electrode) overlaps the first contact electrode (Kim ‘106: CNE1/CNE2) and does not overlap the second contact electrode (Kim ‘106: CNE2/CNE1).
Regarding claim 5, Kim ‘106 further discloses wherein the first contact electrode (CNE1/CNE2) and the second contact electrode (CNE2/CNE1) are on different layers (e.g. on PSV1 and on PSV2, see Fig. 16). 
Regarding claim 6, the combined device further discloses wherein the second contact electrode Kim ‘106: CNE2/CNE1), the semiconductor pattern (Hanawa: an end of the light emitting element in contact with the contact electrode), and the first contact electrode (Kim: CNE1/CNE2) are sequentially stacked.
Regarding claims 7-8, the combined device shows 
wherein the semiconductor pattern is conductive when a voltage having a reference level or more is applied to the first electrode; 
wherein, when the voltage having the reference level or more is applied to the first electrode, the first contact electrode electrically connects the first electrode with the light emitting element.
It is the Examiner’s position that the limitations are functional limitations of the apparatus claimed and/or directed to a method of using the device. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Further, because the device of Kim ‘106 and Hanawa has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Regarding claim 9, the combined device shows wherein the semiconductor pattern (Hanawa: end of light emitting element in contact with a contact electrode) contacts a second end of the light emitting element.
Regarding claim 10, Kim ‘106 further discloses wherein an upper surface of the first contact electrode (CNE1/CNE2) and an upper surface of the second contact electrode (CNE2/CNE1) each have an uneven surface (see Fig. 16).
Regarding claim 11 (first interpretation), Kim ‘106 further discloses an insulating layer (14, see [0055]) between the light emitting element and the second contact electrode (CNE2/CNE1).
Regarding claim 11-14 (second interpretation), Kim ‘106 further discloses 
an insulating layer (PSV2, see [0161]) between the light emitting element (LD) and the second contact electrode (CNE2);
wherein the insulating layer has an area overlapping the first contact electrode (CN1, see Fig. 16), an area overlapping the second contact electrode (CN2, see Fig. 16), and an area overlapping neither the first contact electrode nor the second contact electrode (area to the periphery of the display, e.g. area over SL, see Fig. 18);
wherein a height of the area overlapping the first contact electrode or a height of the area overlapping the second contact electrode is greater than a height of the area overlapping neither the first contact electrode nor the second contact electrode (see Fig. 18);
wherein the insulating layer has a groove in an upper surface thereof (e.g. groove in area over SL, see Fig. 18).  
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘106 et al. (US 2018/0175106; herein “Kim ‘106”) in view of Kim (US 2011/0108872; herein “Kim ‘872”).
Regarding claims 1 and 15, Kim ‘106 discloses in Figs. 5, 16, and related text a display device comprising: 
a pixel circuit layer comprising a plurality of transistors (layer with transistors, see [0102]; see also layer with T1 and T2, [0173] and Fig. 18);
a first partition wall and a second partition wall (PW1/PW2 and PW2/PW1, see [0154]) on the pixel circuit layer, each of the first and second partition walls having a shape protruding in a thickness direction;
a first electrode and a second electrode (e.g. REL1/REL2 and REL2/ REL1, see [0155]) on the same layer and respectively on the first partition wall and the second partition wall;
 a light emitting element (LD, see [0153]) between the first electrode and the second electrode;
a contact electrode (CNE1/CNE2, see [0153]) on the first electrode.
Kim ‘106 does not disclose
the contact electrode is a semiconductor pattern; 
wherein the semiconductor pattern comprises n+ silicon.
In the same field of endeavor, Kim ‘872 teaches in Fig. 1 and related text a light emitting element comprising 
the contact electrode (118) is a semiconductor pattern (see [0042]); 
wherein the semiconductor pattern comprises + doped silicon (electrical conductivity, see [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘106 by having the contact electrode as heavily doped silicon, as taught by Kim ‘872, in order to achieve an electrode with oxidative stability, low-temperature stability and fire-resistant property (see Kim ‘872 [0042]). Further, it would have been well-known that doped silicon is either n type or p type, and thus it would have been obvious to try each as the contact electrode dopant type for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2019/0244985) is cited for showing a micro LED display device with electrodes and contact electrodes (see Fig. 5 at least).
Gwak et al. (WO 2020/105809) is cited for showing a micro LED display device with electrodes and contact electrodes (see Fig. 22a at least) and a semiconductor layer (CP1) intervening .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/28/2022